—Order, Supreme Court, New York County (Louis York, J.), entered October 9, 2001, which authorized the sale of certain assets of Phoenix Media Group, LLC to Relix LLC and ordered appellant to remit the sum of $32,000 in payment to Douglas J. Pick, unanimously reversed, on the law and the facts, without costs, the application denied and the order vacated.
The IAS court erred in authorizing the sale of certain assets *217of Phoenix Media Group, LLC, as assignor, to nonparty appellant Relix LLC and ordering it to remit payment to Douglas J. Pick, as assignee, inasmuch as appellant’s bid had previously expired by its own express, unequivocal and unambiguous terms (see generally, New Hampshire Ins. Co. v Wellesley Capital Partners, 200 AD2d 143; Consolidated Edison Co. v General Elec. Co., 161 AD2d 428).
We have considered appellant’s remaining contentions and find them to be unavailing. Concur—Tom, J.P., Andrias, Buckley, Wallach and Lerner, JJ.